DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The subject matter of a claim must be directed to one of the four patent-eligible subject matter categories: process, machine, manufacture, or composition of matter. If it is not, the claim is not eligible for patent protection. The subject matter which courts have found to be outside of, or exceptions to, the four statutory categories of invention is limited to abstract ideas, laws of nature and natural phenomena (i.e., the judicial exceptions) (See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. _, 134 S. Ct. 2347, 2354, 110 USPQ2d 1976, 1980 (2014) (citing Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. _, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972, 1979 (2013))). There are two criteria for determining subject matter eligibility under 35 U.S.C. 101 and both must be satisfied. The claimed invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. The limitations of claims 1-12 are directed to mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and organizing human activity (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). The claimed invention is directed to non-statutory subject matter because the claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. Based on the subject matter eligibility test for products and processes, claims 1-12 are not eligible for patent protection because: 
(Step 1) claims 1-12 are directed to a process, machine, manufacture or composition of matter. 
(Step 2A) claims 1-12 are directed to a law of nature, a natural phenomenon, or an abstract idea (a judicially recognized exception) based on the limitations of claims 1-12. The limitations of claims 1-12 fall within the subject matter grouping of abstract ideas and are directed to mathematical concepts and organizing human activity. The Court’s rationale for identifying these "mathematical concepts" as judicial exceptions is that a ‘‘mathematical formula as such is not accorded the protection of our patent laws,’’ Diehr, 450 U.S. at 191, 209 USPQ at 15 (citing Benson, 409 U.S. 63, 175 USPQ 673), and thus ‘‘the discovery of [a mathematical formula] cannot support a patent unless there is some other inventive concept in its application.’’ Flook, 437 U.S. at 594, 198 USPQ at 199. For claim 1, the limitations are merely directed to instructions for a computer program.  Claims 2+ recite more instructions for the processor as well as a mathematical formula.  Dependent claims 6+ recite more instructions for the processor as well as visual output means.  The examiner is interpreting providing instructions to the processor to fall under the category of organizing human activity.  If a claim recites a judicial exception (an abstract idea), the claim is evaluated as to whether the judicial exception is integrated into a practical application. Integration into a practical application is evaluated by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application. The additional elements or combination of elements in the claims other than the abstract idea per se amounts to no more than: a computer program, one or more calibration guides. The recited judicial exception has not been integrated into a practical application because the additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use. 
(Step 2B) claims 1-12 do not recite provide an inventive concept because the additional elements (a computer program, one or more calibration guides) do not amount to significantly more than the judicial exception (See: Mayo Collaborative Serv. v. Prometheus Labs., Inc., 566 U.S. _, 132 S. Ct. 1289, 1293-94, 101 USPQ2d 1961, 1965-66 (2012)). The examiner takes official notice that the additional elements (a computer program, one or more calibration guides) are well-understood, routine, and conventional and are widely prevalent and in common use in the relevant field (See for example: Rose (20080207347), Cottam (20170007902), Schmok (20150051008)), comparable to the types of activity or elements that are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. 112(a).
Therefore, claims 1-12 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the steps” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “the values” in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “the group” in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “the golf club head” in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “the nearest integer” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “the values” in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “the group” in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “the center” in line 20.  There is insufficient antecedent basis for this limitation in the claim.
The recitation in claim 5 of “the computer program according to claim 4, wherein the converting step The computer program according to claim 2, wherein the converting step further comprises” is indefinite because it is unclear what is meant by the recited limitation and it is unclear what claim 5 is dependent on.
Claim 5 recites the limitation “the nearest integer” in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
The recitation in claim 6 of “automated inputs such GPS location or weather data” is indefinite because it is unclear what is meant by the recited limitation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  It is noted that the preamble of independent claim 1 recites “a golf training system comprising.” The preamble of dependent claims 2-7 recites “the computer program according to…,” and the preamble of dependent claims 8-12 recites “the one or more calibration guides according to….” Depending claims 2-12 are rejected for failing to include all the limitations of the claim upon which it depends as the claims do not require the golf training system of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cottam (20170007902).

 	Regarding claim 1, Cottam (Figures 1-139) teaches a golf training system comprising: a computer program stored in one or more non-transitory computer-readable mediums, the computer program comprising instructions for performing steps to determine 5a FORCE value and an AIM value (Para. 0259, 0261); and one or more calibration guides for implementing the FORCE value and the AIM value (Para. 0260-0261).


	Regarding claim 6, Cottam (Figures 1-139) teaches automated inputs such GPS location (Para. 0179) or weather data.  


25 	Regarding claim 7, Cottam (Figures 1-139) teaches the FORCE value and the AIM value are output visually (Para. 0153, 0181, 0261-0262) or aurally.  


	Regarding claim 8, Cottam (Figures 1-139) teaches the visual output is one or more electronic (Para. 0259, 0261), charts, boards, and banners.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cottam in view of Schmok (20150051008).

	Regarding claim 9, Cottam (Figures 1-139) teaches a computer program comprising instructions for performing steps to determine 5a FORCE value and an AIM value (Para. 0259-0261).
 	Cottam does not teach an AIM calibration guide has a plurality of visual markings to illustrate various distances on either side from a center line.  
 	It is noted that the claim recitation of “an AIM calibration guide has a plurality of visual markings to illustrate various distances on either side from a center line” is directed to printed matter. To be given patentable weight, the printed matter and associated product must be in a functional relationship and the functional relationship must be new and unobvious. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 USPQ at 404). Where a product merely serves as a support for printed matter, no functional relationship exists. These situations may arise where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product. Additionally, where the printed matter and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864. In the instant case, the claimed “aim calibration guide” is not related to the particular golf club/golf course, and the relationship between the printed matter and the golf club/golf course is not new and unobvious. Therefore, the printed matter is not given patentable weight. The prior art of Schmok is also being used as an alternative rejection to teach the claimed printed matter.
 	Schmok (Figures 1-7) teaches an AIM calibration guide (Fig. 5-6, Part No. 600) (Para. 0031) has a plurality of visual markings to illustrate various distances on either side from a center line (Para. 0031). 
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Cottam with an AIM calibration guide has a plurality of visual markings as taught by Schmok as a means of providing a golfer with a guide for adjusting their position using a calibration guide as a reference point (Schmok: Para. 0031).


5t 	Regarding claim 10, the modified Cottam (Figures 1-139) teaches a computer program comprising instructions for performing steps to determine 5a FORCE value and an AIM value (Para. 0259-0261).
 	The modified Cottam does not teach the AIM calibration guide is positioned behind a hole such that the center line aligns with a center of the hole.
	Schmok (Figures 1-7) teaches an AIM calibration guide (Fig. 5-6, Part No. 600)  that has a center line (Para. 0031). 
 	It is noted that the prior art of Schmok is fully capable of perform the claim recitation of the “the AIM calibration guide is positioned behind a hole such that the center line aligns with a center of the hole” as the prior art teaches the claimed structure and is movable as desired by a user. Apparatus claims cover what a device is, not what a device does (See: Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)). A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (See: Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Cottam with an AIM calibration guide as taught by Schmok as a means of providing a golfer with a guide for adjusting their position using a calibration guide as a reference point (Schmok: Para. 0031).


	Regarding claim 11, Cottam (Figures 1-139) teaches a computer program comprising instructions for performing steps to determine 5a FORCE value and an AIM value (Para. 0259-0261).
 	Cottam does not teach a FORCE 10calibration guide has a plurality of visual markings to illustrate various distances from a starting line.  
	It is noted that the claim recitation of “a FORCE 10calibration guide has a plurality of visual markings to illustrate various distances from a starting line” is directed to printed matter. To be given patentable weight, the printed matter and associated product must be in a functional relationship and the functional relationship must be new and unobvious. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 USPQ at 404). Where a product merely serves as a support for printed matter, no functional relationship exists. These situations may arise where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product. Additionally, where the printed matter and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864. In the instant case, the claimed “force calibration guide” is not related to the particular golf club/golf course, and the relationship between the printed matter and the golf club/golf course is not new and unobvious. Therefore, the printed matter is not given patentable weight. The prior art of Schmok is also being used as an alternative rejection to teach the claimed printed matter.
	Schmok (Figures 1-7) teaches a FORCE 10calibration guide (Fig. 5-6, Part No. 600)  has a plurality of visual markings to illustrate various distances from a starting line (Para. 0031). 
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Cottam with a FORCE 10calibration guide as taught by Schmok as a means of providing a golfer with a guide for adjusting their position using a calibration guide as a reference point (Schmok: Para. 0031).


	Regarding claim 12, Cottam (Figures 1-139) teaches a computer program comprising instructions for performing steps to determine 5a FORCE value and an AIM value (Para. 0259-0261).
 	Cottam does not teach the FORCE calibration guide is placed behind a ball such that a golf club head can be moved from the 15starting line to a line of the plurality.
	Schmok (Figures 1-7) teaches a FORCE 10calibration guide (Fig. 5-6, Part No. 600) (Fig. 5-6, Part No. 600)  that has a starting line (Para. 0031). 
	It is noted that the prior art of Schmok is fully capable of perform the claim recitation of the “the FORCE calibration guide is placed behind a ball such that a golf club head can be moved from the 15starting line to a line of the plurality” as the prior art teaches the claimed structure and is movable as desired by a user. Apparatus claims cover what a device is, not what a device does (See: Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)). A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (See: Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Cottam with a FORCE 10calibration guide as taught by Schmok as a means of providing a golfer with a guide for adjusting their position using a calibration guide as a reference point (Schmok: Para. 0031).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711